         Case 2:19-cr-00027-DLC Document 77 Filed 06/11/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                                CR 19–27–BU–DLC

                      Plaintiff,

        vs.                                                      ORDER

 DUANE ANDREW JONES,

                      Defendant.


      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendations in this matter on September 3, 2020. (Doc. 75.) Neither party

objects, and so the Court will review for clear error. United States v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

      Judge DeSoto recommended this Court accept Duane Andrew Jones’s guilty

plea after he appeared before her pursuant to Federal Rule of Criminal Procedure

11, and entered a plea of guilty to one count of false statement in violation of 18

U.S.C. § 924(a)(1)(A) (Count II), as set forth in the Indictment.



                                           1
        Case 2:19-cr-00027-DLC Document 77 Filed 06/11/21 Page 2 of 2



      The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation, and adopts them in full, including the recommendation to defer

acceptance of the Plea Agreement until sentencing when the Court will have

reviewed the Plea Agreement and Presentence Investigation Report. Accordingly,

      IT IS ORDERED that the Findings and Recommendations (Doc. 75) is

ADOPTED in full. Jones’s motion to change plea (Doc. 66) is GRANTED and he

is adjudged guilty as charged in Count II of the Indictment.

      DATED this 11th day of June, 2021.




                                         2
